a a

AO 245B (Rey, 02/08/2019) Judgment in.a Criminal Petty Case (Modified) : Page 1 of 1 ZA |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE

Vv... . (For Offenses Committed On-or After November 1, 1987)
Isidro Santiago-Garcia , . Case Number: 3:19-mj-23141 |

 

 

James Michael|Chavez =

Defendant’s Attorney ee

 

 

REGISTRATION NO. 87970298

THE DEFENDANT:
XX pleaded guilty to count(s) 1 of Complaint

AUG 07 2019

 

 

 

"US DISTR’ COURT
Lets ata PRjet pAL LEGRAIA

bE PLTY

 

 

 

 

L] was found guilty to count(s).
after a plea of not guilty. |
Accordingly, th the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

Title & Section — Nature of Offense oo Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C] The defendant has been found not guilty on count(s) |
(} Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

mM TIME SERVED oO | days

XX] Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in |
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, charged in case

 

 

If IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any. change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shal! notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, August 7, 2019
Date of Imposition of Sentence

Received: bey cf KA if WW

DUSM | | _ HONORABI/E ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE:

 

Clerk’s Office Copy oo SS 3:19-mj-23141

 

 

 
